IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JANA PAKOSOVA,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-796

DEUTSCHE BANK TRUST
COMPANY AS TRUSTEE FOR
RALI 2006-QA8,

     Appellee.
_____________________________/

Opinion filed October 7, 2015.

An appeal from the Circuit Court for Okaloosa County.
Keith Brace, Judge.

George Gingo and James Orth, Jr. of Gingo & Orth, P.A., Titusville and Steven W.
Copus of Copus & Copus, P.A., Shalimar, for Appellant.

Kimberly S. Mello and Jonathan S. Tannen of Greenberg Traurig, P.A., Tampa and
Jonathan C. Chane of Greenberg Traurig, P.A., West Palm Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, WETHERELL, and RAY, JJ., CONCUR.